          Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                         )
AMERICAN OVERSIGHT,                      )
1030 15th Street NW, B255                )
Washington, DC 20005                     )
                                         )
                             Plaintiff,  )
                                         )
v.                                       )   Case No. 20-2153
                                         )
U.S. DEPARTMENT OF JUSTICE,              )
950 Pennsylvania Avenue NW               )
Washington, DC 20530,                    )
                                         )
U.S. DEPARTMENT OF                       )
HOMELAND SECURITY,                       )
245 Murray Lane SW                       )
Washington, DC 20528,                    )
                                         )
U.S. CUSTOMS AND                         )
BORDER PROTECTION,                       )
1300 Pennsylvania Avenue NW              )
Washington, DC 20229,                    )
                                         )
U.S. IMMIGRATION                         )
AND CUSTOMS ENFORCEMENT,                 )
500 12th Street SW                       )
Washington, DC 20536,                    )
                                         )
U.S. DEPARTMENT OF DEFENSE               )
1600 Pentagon 3E788                      )
Washington, DC 20301-1600,               )
                                         )
and                                      )
                                         )
NATIONAL GUARD BUREAU                    )
111 South George Mason Drive             )
Arlington, VA 22204-1373                 )
                                         )
                             Defendants. )
                                         )

                                COMPLAINT




                                      1
             Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 2 of 10




       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Justice, the U.S. Department of Homeland Security, U.S. Customs and Border Protection,

U.S. Immigration and Customs Enforcement, U.S. Department of Defense, and the National

Guard Bureau under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the agency from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, nonprofit section 501(c)(3)

organization committed to the promotion of transparency in government, the education of the

public about government activities, and ensuring the accountability of government officials.

Through research and FOIA requests, American Oversight uses the information it gathers, and its

analysis of it, to educate the public about the activities and operations of the federal government




                                                 2
               Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 3 of 10




through reports, published analyses, press releases, and other media. The organization is

incorporated under the laws of the District of Columbia.

         6.     Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). The Office of Information Policy (OIP)

is a component of DOJ and processes FOIA requests on behalf of itself and several other DOJ

components. DOJ has possession, custody, and control of the records that American Oversight

seeks.

         7.     Defendant U.S. Department of Homeland Security (DHS) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). The DHS Privacy Office

(DHS) coordinates FOIA requests for several DHS components. DHS has possession, custody,

and control of the records that American Oversight seeks.

         8.     Defendant U.S. Customs and Border Patrol (CBP) is a component of DHS

headquartered in Washington, DC, and an agency of the federal government within the meaning

of 5 U.S.C. § 552(f)(1). CBP has possession, custody, and control of the records that American

Oversight seeks.

         9.     Defendant U.S. Immigration and Customs Enforcement (ICE) is a component of

DHS headquartered in Washington, DC, and an agency of the federal government within the

meaning of 5 U.S.C. § 552(f)(1). ICE has possession, custody, and control of the records that

American Oversight seeks.

         10.    Defendant the U.S. Department of Defense (DOD) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of




                                                3
             Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 4 of 10




the federal government within the meaning of 5 U.S.C. § 552(f)(1). DOD has possession,

custody, and control of the records that American Oversight seeks.

       11.    Defendant National Guard Bureau (National Guard) is a component of DOD

headquartered in Virginia, and an agency of the federal government within the meaning of

5 U.S.C. § 552(f)(1). The National Guard has possession, custody, and control of the records that

American Oversight seeks.

                                  STATEMENT OF FACTS

                              Attorney General Directives Request

       12.    On June 4, 2020, American Oversight submitted a FOIA request to DOJ seeking

the following records:

              1. All records reflecting any presidential directive or order placing
                 Attorney General Barr in charge of leading, directing, or
                 coordinating the federal response to protests or purportedly
                 unlawful activity following the May 25, 2020 police killing of
                 George Floyd.

              2. Records reflecting all orders, directives, and guidance issued by
                 Attorney General Barr in the course of his role in leading the
                 federal response to protests or purportedly unlawful activity
                 following the May 25, 2020 police killing of George Floyd. In
                 addition to formal orders or memoranda, email and text message
                 records of high-ranking aides to the Attorney General
                 communicating or memorializing directives and orders from the
                 Attorney General are also responsive to this request.

              3. Records sufficient to identify all federal police forces, national
                 guard forces, and/or military forces deployed domestically in
                 response to protests or purportedly unlawful activity following
                 the May 25, 2020 police killing of George Floyd. Spreadsheets
                 and informational documents used to inform the Attorney
                 General and his staff of the status and location of such
                 deployments, as well as the number of personnel and assets
                 deployed are responsive to this request.




                                                4
             Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 5 of 10




       13.     American Oversight requested all responsive records from May 26, 2020, through

the date of the search.

       14.     By letter dated June 18, 2020, DOJ acknowledged receipt of the Attorney General

Directives Request and assigned it tracking number FOIA-2020-01314.

       15.     American Oversight has received no further communication from DOJ regarding

the Attorney General Directives Request.

                          Protest Response Directives and Guidance Request

       16.     On June 25, 2020, American Oversight submitted a FOIA request to CBP, ICE,

and the National Guard seeking the following records:

                   1. All records reflecting any order, directive, or guidance
                      (including informal direction distributed to your agency’s
                      officers, agents, or members) regarding your agency’s use of
                      force guidelines, policies, doctrines, or protocols (including,
                      but not limited to, all records specifying circumstances and
                      limitations for the use of force).

                   2. All records reflecting any order, directive, or guidance
                      (including informal direction distributed to your agency’s
                      officers, agents, or members) regarding your agency’s rules
                      of engagement (including, but not limited to, all records
                      specifying intervention criteria).

                   3. All records reflecting any order, directive, or guidance
                      (including informal direction distributed to your agency’s
                      officers, agents, or members) regarding the deployment of
                      your agency’s officers, agents, or members (including, but
                      not limited to, all records specifying logistical deployment
                      information).

                   4. All records reflecting any order, directive, or guidance
                      (including informal direction distributed to your agency’s
                      officers, agents, or members) regarding the visual or verbal
                      presentation of law enforcement credentials identifying your
                      agency’s officers, agents, or members1 deployed in response


1
 Reports indicate that Military Police Corps, U.S. Park Police, Customs and Border Protection,
Bureau of Prisons, National Guard, U.S. Marshals Service, Bureau of Alcohol, Tobacco,


                                                 5
             Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 6 of 10




                       to protests or purported civil unrest (including, but not
                       limited to, all records concerning verbal self-identification
                       to members of the public or press, badge display standards
                       or requirements, or name display standards or requirements).

       17.     American Oversight requested all responsive records drafted, revised, finalized, or

distributed from May 25, 2020 through June 5, 2020.

       18.     American Oversight sought expedited processing of the Protest Response

Directives and Guidance Request, citing, among other things, the urgent need to inform the

public about federal guidance and directives related to agencies’ response to protests, in

combination with the fact that American Oversight is primarily engaged in disseminating the

information it receives from public records requests to the public.

       19.     By letter dated July 1, 2020, ICE acknowledged receipt of the Protest Response

Directives and Guidance Request and assigned it tracking number 2020-ICFO-60042.

       20.     American Oversight has received no further communication from ICE regarding

the Protest Response Directives and Guidance Request.

       21.     By letter dated July 20, 2020, the National Guard acknowledged receipt of the

Protest Response Directives and Guidance Request and assigned it tracking number #J-20-0150.

       22.     American Oversight has received no further communication from the National

Guard regarding the Protest Response Directives and Guidance Request.

       23.     By email notification dated July 23, 2020, American Oversight was informed that

CBP had assigned the Protest Response Directives and Guidance Request tracking number CBP-

OAM-2020-062312.



Firearms and Explosives, Immigration and Customs Enforcement Homeland Security
Investigations, Transportation Security Administration, Drug Enforcement Administration, and
Federal Bureau of Investigation Hostage Rescue Team officers, agents, and members were so
deployed.


                                                 6
             Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 7 of 10




       24.     American Oversight has received no further communication from CBP regarding

the Protest Response Directives and Guidance Request.

                                  Protest Assessments Request

       25.     On June 10, 2020, American Oversight submitted a FOIA request to DOJ and

DHS seeking the following records:

               Any final assessments, reports, recommendations, prepared for or
               provided to any of the individuals or offices specified below,
               regarding data or intelligence collected from, or otherwise
               concerning, the nationwide protests or civil disturbances (and
               related activity, including purported unlawful activity) sparked by
               the police killing of George Floyd on May 25, 2020, including
               potential or purported unlawful activity or threats to public safety.

               Department of Justice:
                  i. Attorney General William Barr
                 ii. Deputy Attorney General Jeffrey A. Rosen
                iii. Chief of Staff Will Levi

               ...

               Department of Homeland Security:
                 i.  Acting Secretary of Homeland Security Chad Wolf
                ii. Acting Chief of Staff John Gountanis

       26.     American Oversight requested all responsive records from May 26, 2020, through

the date a search is conducted.

       27.     By letter dated June 15, 2020, DHS acknowledged receipt of the Protest

Assessments Request and assigned it tracking number 2020-HQFO-01268.

       28.     By letter dated June 16, 2020, DOJ acknowledged receipt of the Protest

Assessments Request and assigned it tracking number FOIA-2020-01373.

                             Exhaustion of Administrative Remedies

       29.     As of the date of this Complaint, Defendants have failed to (a) notify American

Oversight of any determinations regarding American Oversight’s FOIA requests, including the



                                                7
              Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 8 of 10




full scope of any responsive records Defendants intend to produce or withhold and the reasons

for any withholdings; or (b) produce all of the requested records or demonstrate that the

requested records are lawfully exempt from production.

        30.    Through Defendants’ failure to make determinations as to American Oversight’s

FOIA requests within the time period required by law, American Oversight has constructively

exhausted its administrative remedies and seeks immediate judicial review.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

        31.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        32.    American Oversight properly requested records within the possession, custody,

and control of Defendants.

        33.    Defendants are agencies—and components thereof—subject to and within the

meaning of FOIA and must therefore make reasonable efforts to search for requested records.

        34.    Defendants have failed to promptly and adequately review agency records for the

purpose of locating those records that are responsive to American Oversight’s FOIA requests.

        35.    Defendants’ failures to conduct adequate searches for responsive records violate

FOIA.

        36.    Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendants to promptly make reasonable efforts to conduct adequate searches for

records responsive to American Oversight’s FOIA requests.




                                                 8
             Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 9 of 10




                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       37.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       38.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

       39.     Defendants are agencies—and components thereof—subject to and within the

meaning of FOIA and must therefore release in response to a FOIA request any non-exempt

records and provide a lawful reason for withholding any materials.

       40.     Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce records responsive to American Oversight’s FOIA

requests.

       41.     Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       42.     Defendants’ failures to provide all non-exempt responsive records violate FOIA.

       43.     Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendants to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.




                                                 9
           Case 1:20-cv-02153 Document 1 Filed 08/07/20 Page 10 of 10




                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

          records responsive to American Oversight’s FOIA requests;

      (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

          other date as the Court deems appropriate, any and all non-exempt records responsive

          to American Oversight’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.



Dated: August 7, 2020                        Respectfully submitted,

                                             /s/ Hart W. Wood
                                             Hart W. Wood
                                             D.C. Bar No. 1034361

                                             AMERICAN OVERSIGHT
                                             1030 15th Street NW, B255
                                             Washington, DC 20005
                                             (202) 873-1743
                                             hart.wood@americanoversight.org

                                             Counsel for Plaintiff




                                               10
